Lumpkin, Justice.
The plaintiff, Miss. Oallie Jett, brought an action against the Georgia Railroad and Banking Company for two alleged torts. One was, carrying her past the' station to which she had paid her fare; and the other was,; compelling her to ride in the baggage-car on the following morning when she was returning to her home. We have directed the reporter to state the material facts developed by the evidence. The defendant admitted liability as to the first of the above mentioned matters, and as to this ground of complaint the only question at issue was, what should properly be the-amount of the recovery. As to the second ground of complaint, the defendant denied liability, insisting that inviting the young lady to ride in the baggage-car for the short distance she had to go was but an act of courtesy and kindness intended to relieve her of the inconvenience of riding in a passenger-car which was very greatly overcrowded, and in which she could not have found a seat. The legal questions involved in the case are free from difficulty.
1. The plaintiff’s evidence made no case at all for the recovery of any actual damages sustained by reason of loss of time or of expenses incurred. Her right to recover, under- the proof submitted, was entirely for injury to her peace, happiness or feelings. Therefore, in this ease, the - damages were to be arrived at solely by reference to the enlightened consciences of impartial-jurors. The judge charged as indicated in the first headnote. It is obvious at a glance that this charge, as an abstract proposition, is not strictly correct; for there are certain kinds of damages in most cases of tort which are capable of being accurately estimated in money. Nevertheless, in its application to the facts of the pres-, ent case, we do not think this charge could have ¡resulted in any harm to the defendant.
*2422. The plaintiff sought to recover damages, not only for injury to her peace, happiness and feelings, but also vindictive or punitory damages, because, as she insisted, there were aggravating circumstances attending the infliction of the wrongs upon her. The court charged as to both these kinds of damages, and in each instance instructed the jury that the only measure of damages was the enlightened consciences of impartial jurors. There was no error in this, for the rule stated was the correct one for ascertaining the amount to be awarded in both kinds of the damages referred to, and there was no impropriety in repeating it in connection with the instructions given the jury as to the second kind, although the court had previously stated this rule in charging the jury as to the first kind.
3. "We grant a new trial in this case, because we think the verdict was too large and out of all just and reasonable proportion to the injury, done to the plaintiff. We cannot help feeling that the amount is so great as to give reason to suspect bias or prejudice on the part of the jury. An examination of the evidence will show that no physical pain was inflicted upon the plaintiff, no indignity offered her, and that she endured no mental suffering or anxiety. The actual inconvenience to which she was subjected was very slight indeed, and yet the relatively large sum of $750 was awarded to her. The evideuce as to the alleged “aggravating circumstances” was, in our opinion, very weak indeed. It seems there had been some slight grudge between the conductor and the father of the young lady; but it is not, in our opinion, in the least degree probable that the former was at all influenced by it. The evidence of the conductor is not entirely clear and satisfactory. It would, perhaps,not be unfair or unjust to say that he evidenced stupidity, both, as to his conduct in the transaction under investigation and as to the account of it given by him on the stand. We *243do not think, however, this constitutes any good reason for inflicting such a penalty upon the railroad company as the jury have seen proper to impose. It 'is with great reluctance that we ever interfere with the verdicts of juries on-the ground that they are excessive, but this is one of the cases in which we feel constrained to do so. In this connection, see Georgia R. R. & Banking Co. v. Eskew, 86 Ga. 641, where a verdict of the same amount, under circumstances probably more strongly justifying its rendition, was set aside by this court. It was not, it is true, distinctly ruled that the damages were excessive; but Chief Justice Bleckley expressed the view of the entire court when he said: “We are strongly inclined to the opinion that the amount is out of reasonable and conscientious proportion with the magnitude of the injury.” See, also, C., R. & C. Railroad Co. v. Lyon, 89 Ga. 16, and note specially the language of the opinion on pages 20 and 21. Upon the sole ground that the verdict is excessive, a new trial is ordered.

Judgment reversed.